Case 18-70870-JAD      Doc 149    Filed 10/20/20 Entered 10/20/20 09:24:02         Desc Main
                                 Document      Page 1 of 1



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 LARRY FREDERICK and                              Bankruptcy No. 18-70870-JAD
 SHARON FREDERICK,
                                                  Chapter 11
               Joint Debtors.
                                                  Document No.       148
 LARRY FREDERICK and
 SHARON FREDERICK, M&T BANK,                      Related to Doc. Nos. 76, 88, 102, 106,
 and HOMETOWN BANK OF                             108, 114, 116, 123, 126, 127, 136, 137,
 PENNSYLVANIA,                                    143, 144 & 45

               Movants,                           Hearing Date and Time:
                                                  December 3, 2020 at 10:00 a.m.
                      vs.

 NO RESPONDENT.

                                    ORDER OF COURT

          It is hereby ORDERED, ADJUDGED and DECREED that the second paragraph

 of this Court’s September 21, 2020 Order (ECF #145) is replaced with the following:

 “The parties are directed to meet and confer with each other on or before November 2,

 2020, and shall file a stipulation of uncontested facts and also identify facts which are in

 dispute.”




         10/20/2020
 DATE:_______________                             ___________________________
                                                  __________  __________________
                                                  United States Bankruptcy Judge
                                                  Jeffery A. Deller




                     FILED
                     10/20/20 7:48 am
                     CLERK
                     U.S. BANKRUPTCY
                     COURT - :'3$
